Case: 17-13953    Date Filed: 09/10/2018   Page: 1 of 3


                                                            [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                                No. 17-13953
                            Non-Argument Calendar
                          ________________________

                  D.C. Docket No. 1:16-cr-00299-CAP-RGV-1

UNITED STATES OF AMERICA,

                                                                 Plaintiff-Appellee,

                                     versus

TIMOTHY LENON,
                                                            Defendant-Appellant.
                          ________________________

                  Appeal from the United States District Court
                     for the Northern District of Georgia
                        ________________________

                              (September 10, 2018)

Before MARTIN, JILL PRYOR and NEWSOM, Circuit Judges.

PER CURIAM:

      The Government’s motion to dismiss this appeal pursuant to the appeal

waiver in Lenon’s plea agreement is GRANTED. See United States v. Bushert,

997 F.2d 1343, 1350-51 (11th Cir. 1993) (sentence-appeal waiver will be enforced

if it was made knowingly and voluntarily); United States v. Grinard-Henry, 399
               Case: 17-13953     Date Filed: 09/10/2018    Page: 2 of 3


F.3d 1294, 1296 (11th Cir. 2005) (waiver of the right to appeal includes waiver of

the right to appeal difficult or debatable legal issues or even blatant error); United

States v. Rubbo, 396 F.3d 1330, 1334 (11th Cir. 2005) (plea agreements are like

contracts and should be interpreted in accord with what the parties intended).

      The district court specifically questioned Lenon about the sentence-appeal

waiver during the plea colloquy, and the colloquy shows that Lenon knowingly and

voluntarily waived his right to appeal and that he understood that the waiver would

be enforceable against any claim not falling within one of three defined exceptions.

The district court explained to Lenon that he was giving up his right to appeal with

limited exceptions, and Lenon confirmed that he understood the waiver and the

rights that he was forfeiting. The government also summarized the appeal waiver

and its three exceptions, and Lenon stated (again) that he understood the

agreement. Accordingly, the waiver is enforceable.

      Lenon’s claim that the district court imposed a substantively unreasonable

sentence does not fall within any of the three exceptions because he does not claim

that the sentence exceeded the guideline range as calculated by the court, he does

not raise a claim of ineffective assistance of counsel, and the government did not

appeal first. Nor does his claim implicate any of the arguments that this Court has

said may not be waivable. See United States v. Howle, 166 F.3d 1166, 1169 n.5

(11th Cir. 1999); Bushert, 997 F.2d at 1350 n.18.

                                           2
              Case: 17-13953    Date Filed: 09/10/2018   Page: 3 of 3


      Finally, although Lenon asserts that this Court should not enforce sentence-

appeal waivers generally for public policy reasons, that argument is foreclosed by

this Court’s binding precedent holding that appeal waivers will be enforced if

made knowingly and voluntarily. See Bushert, 997 F.2d at 1351.




                                         3